                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                 )    Criminal No. 18-150(1) (DWF/HB)
                                          )
       v.                  Plaintiff,     )
                                          )    DEFENDANT'S MOTION FOR
MICHAEL HARI,                             )    EARLY DISCLOSURE OF JENCKS
                                          )    ACT MATERIAL
                        Defendant.        )


       Michael Hari, through the undersigned attorneys, pursuant to Rule 12 of the Federal

Rules of Criminal Procedure, moves this Court to enter an order requiring the government

to submit Jencks Act materials to the defendant at least two weeks prior to the

commencement of the trial, and in support thereof represents and alleges as follows:

       1.     That although a literal reading of the Jencks Act would not require release of

the pertinent materials until the testimony of any particular government witness is

complete, the Act does not forbid its early disclosure.

       2.     That prior to cross-examination of any such witness, a recess would be

required to allow defense counsel to review said materials.

       3.     That unless this motion is granted, there will be delays in the trial of the

above-entitled cause.

       4.     That the Jencks Act was enacted in 1959 and its effect has been modified by

both the enactment of Rule 102 and Rule 403 of the Federal Rules of Evidence and the

enactment of the Speedy Trial Act, Title 18, United States Code, Section 3161, et. seq.

       5.     That this Court has the authority to order early disclosure of the Jencks Act

materials in further the interest of prompt disposition of the business of the court.


                                                  1
      WHEREFORE, defendant prays that this Court enter an order requiring the

government to submit Jencks Act materials to the defendant at least two weeks prior to the

testimony of each government witness.

Dated: July 18, 2019                                   Respectfully submitted,

                                                       s/ Shannon Elkins
                                                       ______________________
                                                       SHANNON ELKINS
                                                       Attorney No. 332161
                                                       Attorney for Defendant
                                                       Office of the Federal Defender
                                                       107 U.S. Courthouse
                                                       300 South Fourth Street
                                                       Minneapolis, MN 55415

                                                       s/ Reynaldo A. Aligada, Jr.
                                                       ______________________
                                                       REYNALDO A. ALIGADA, JR.
                                                       Attorney No. 319776
                                                       Attorney for Defendant
                                                       Office of the Federal Defender
                                                       107 U.S. Courthouse
                                                       300 South Fourth Street
                                                       Minneapolis, MN 55415




                                               2
